Exhibit 10.6

 

EMPLOYEE MATTERS AGREEMENT

by and among

COCA-COLA ENTERPRISES INC.,

INTERNATIONAL CCE, INC.

and

THE COCA-COLA COMPANY

dated

February 25, 2010

 

 

1



--------------------------------------------------------------------------------

Table of Contents

 

         Page

Article 1 Definitions

   3

Article 2 Transfers of Employment and Assumption of Benefit Plans

   4

 2.1

 

CCE Employees

   4

 2.2

 

CCE Expatriate Employees

   4

 2.3

 

CCE Benefit Plans

   4

 2.4

 

No Termination of Employment

   5

 2.5

 

COBRA

   5

 2.6

 

Long-Term Disability

   5

Article 3 CCE North American Employees

   5

 3.1

 

Level of Compensation and Benefits

   5

 3.2

 

Equity-Based Compensation

   6

 3.3

 

2010 Annual Bonus

   7

 3.4

 

Severance

   7

 3.5

 

Retiree Medical Benefits

   7

 3.6

 

CCE Defined Benefit Pension Plan

   8

 3.7

 

Credit for Service

   8

 3.8

 

Represented Employees

   8

 3.9

 

Workers’ Compensation

   9

 3.10

 

No Guarantee of Employment

   9

 3.11

 

Preservation of Rights to Amend or Terminate Plans

   9

 3.12

 

Cooperation on Employee Communications

   9

 3.13

 

CCE Stock Plans

   9

 3.14

 

CCE Contributions through the Effective Time

   9

Article 4 Nonqualified Deferred Retirement Plans

   10

 4.1

 

Transfer of Liabilities and Assets

   10

 4.2

 

Stock Funds

   10

Article 5 General Conduct of the North American Business Related to Employee
Matters and Restrictions on Employment

   11

 5.1

 

Conduct of the North American Business Relating to Employee Matters

   11

 5.2

 

Identification of Transferred Headquarters Employees

   12

 5.3

 

No Solicitation; No Employment

   12

Article 6 Collective Bargaining Agreements and Union Matters

   12

 6.1

 

Negotiation of Collective Bargaining Agreements

   12

 6.2

 

Continued Obligation

   13

 6.3

 

Union Communications

   13

Article 7 Miscellaneous Separation and Merger Agreement Coordination

   13

 7.1

 

Incorporation

   13

 7.2

 

Transfer of Records and Information from CCE to Splitco

   13

 7.3

 

Transition Services

   13

 7.4

 

Effect of Failure to Close or Early Termination

   13

 7.5

 

Counterparts

   14

 

2



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This Employee Matters Agreement (this “Agreement”) is made as of February 25,
2010 by and among Coca-Cola Enterprises Inc., a Delaware corporation (“CCE”),
International CCE, Inc., a Delaware corporation (“Splitco”) and The Coca-Cola
Company, a Delaware corporation (“TCCC”).

BACKGROUND

CCE, Splitco, TCCC and Cobalt Subsidiary LLC (“Merger Sub”) have concurrently
entered into the Separation and Merger Agreement pursuant to which, upon the
terms and subject to the conditions thereof, among other things, (i) CCE will
consummate, or cause to be consummated, the Separation Transactions and
(ii) following the Separation Transactions, TCCC will acquire CCE and the North
American Business by means of a merger of Merger Sub with and into CCE, with CCE
being the surviving corporation and pursuant to which (A) CCE will become a
wholly-owned subsidiary of TCCC and (B) the outstanding shares of CCE Common
Stock (other than the Excluded Shares) will be converted into the right to
receive shares of Splitco Common Stock and cash as provided in the Separation
and Merger Agreement.

This Agreement sets forth the agreement of the parties concerning (i) the
transfer of employment of certain CCE Employees, (ii) the treatment of the CCE
Benefit Plans and (iii) other matters related to CCE Employees.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
each of CCE, Splitco and TCCC hereby agrees as follows:

AGREEMENT

Article 1

Definitions

The following capitalized terms as used in this Agreement shall have the meaning
set forth below unless otherwise specified herein. Other capitalized terms used
in this Agreement and not otherwise defined herein shall have the meanings given
them in the Separation and Merger Agreement.

(a) “CCE Employee” shall mean an individual employed by CCE or any of its
Subsidiaries, including any such individual who is on vacation or on approved
leave of absence (including maternity, paternity, family, sick leave, disability
leave, salary continuation, qualified military service under the Uniformed
Services Employment and Reemployment Rights Act of 1994 and leave under the
Family Medical Leave Act, and other approved leaves, including approved leaves
of absence under Laws of jurisdictions other than the United States).

(b) “CCE North American Employee” shall mean a CCE Employee whose services are
provided in respect of the North American Business (i) immediately prior to the
Effective Time (including each CCE North American Headquarters Employee but
excluding each Transferred CCE North American Employee) or (ii) with respect to
any proposed action under Section 2.2 or 3.2 or Article 5, at the time such
action is proposed to be taken; provided, that in no event shall any individual
who is or was a non-employee director of CCE be a CCE North American Employee.

(c) “CCE North American Headquarters Employee” shall mean a CCE Employee whose
services are provided in respect of the Corporate Segment.

 

3



--------------------------------------------------------------------------------

(d) “CCE Other Employee” shall mean a CCE Employee who is not a CCE North
American Employee, including each Transferred CCE North American Employee.

(e) “CCE Stock Plans” shall mean, collectively, CCE’s 1997 Stock Option Plan,
1999 Stock Option Plan, 2001 Restricted Stock Award Plan, 2001 Stock Option
Plan, 2004 Stock Award Plan, 2007 Incentive Award Plan and Employee Stock
Purchase Plan, in each case as amended through the most recent applicable
amendment date, and all awards granted thereunder.

(f) “Former CCE Employee” shall mean any individual whose employment with CCE or
any of its Subsidiaries is terminated prior to the Effective Time.

(g) “Separation and Merger Agreement” shall mean that certain Business
Separation and Merger Agreement by and among CCE, TCCC, Splitco and Merger Sub,
dated as of February 25, 2010.

(h) “Transferred CCE North American Employee” shall mean each CCE North American
Headquarters Employee and each CCE North American Employee who, in accordance
with Sections 5.2 and 2.1, becomes employed by Splitco or one of its
Subsidiaries immediately prior to the Effective Time.

Article 2

Transfers of Employment and Assumption of Benefit Plans

2.1 CCE Employees.

Except as provided in Section 2.2, CCE shall, and shall cause its Subsidiaries
to, take all actions necessary or desirable such that, effective no later than
immediately prior to the Effective Time, (i) the CCE Other Employees shall be
employed by Splitco or one of its Subsidiaries, (ii) the CCE North American
Employees shall be employed by CCE or one of its Subsidiaries other than Splitco
or one of Splitco’s Subsidiaries, (iii) the Contracts regarding any individuals
who are independent contractors or consultants providing services to the North
American Business shall be transferred to, and the liabilities and obligations
with respect thereto assumed by, CCE, and (iv) the Contracts regarding any
individuals who are independent contractors or consultants providing services to
the Other CCE Businesses shall be transferred to, and the liabilities and
obligations with respect thereto assumed by, Splitco.

2.2 CCE Expatriate Employees.

(a) Set forth on Schedule 2.2 is a list, as of the date of this Agreement, of
(i) each CCE North American Employee who is providing services to the North
American Business on “international assignment” (as such term is used by CCE)
and (ii) each CCE Other Employee who is providing services to the CCE Other
Businesses and on international assignment from a North American Business
Entity, and in each case, such employee’s employer and the entity or business
unit to which such employee is providing services as of the date of this
Agreement.

(b) No later than August 1, 2010, TCCC shall notify CCE of the actions, if any,
that CCE should take to facilitate the transfer of the employment, or the
continuation of the international assignment, of the individuals set forth on
Schedule 2.2 who are providing services as of the date of this Agreement to the
North American Business.

2.3 CCE Benefit Plans.

(a) CCE shall, and shall cause its Subsidiaries to, take all actions necessary
or desirable such that, effective no later than the Effective Time, (i) Splitco
or one of its Subsidiaries shall assume sponsorship of, and all of CCE’s rights,
powers, duties, obligations and Liabilities under and with respect to, all CCE
Benefit Plans other

 

4



--------------------------------------------------------------------------------

than the North American Benefit Plans and (ii) CCE or one of its Subsidiaries
(other than Splitco and its Subsidiaries) shall assume sponsorship of, and all
of CCE’s rights, powers, duties, obligations and Liabilities under and with
respect to, all North American Benefit Plans. At the Effective Time, Splitco
shall pay to CCE the net amount (i.e., the difference between employee
contributions and payments to employees for expenses for the calendar year in
which the Effective Time occurs), determined as of the Effective Time, credited
to the accounts of the CCE North American Business Employees and, if the
Effective Time occurs during 2010, the Transferred CCE North American Employees,
in any case, under CCE’s Healthcare Reimbursement Account Plan and Dependent
Care Reimbursement Account Plan.

(b) CCE shall, and shall cause its Subsidiaries to, take all actions necessary
or desirable such that, effective no later than the Effective Time, the CCE
Other Employees shall, except as specifically provided herein or in the
Transition Services Agreement, cease active participation in the North American
Benefit Plans and shall accrue no additional benefits thereunder.

2.4 No Termination of Employment.

The parties hereto agree that it is intended for purposes of all CCE Benefit
Plans (including without limitation, any CCE severance plan, program agreement
or arrangement and the CCE Stock Plans), that no CCE North American Employee
shall be considered to have incurred a termination of employment or separation
from service with CCE or its Subsidiaries solely by virtue of the transfer of
such individual’s employment pursuant to this Agreement (whether pursuant to
Section 2.1, 2.2 or 5.2 of this Agreement or otherwise) and/or the consummation
of the Separation Transactions or the other transactions contemplated by the
Separation and Merger Agreement or this Agreement.

2.5 COBRA.

CCE shall retain the obligation for continuation coverage (within the meaning of
Section 4980B of the Code) for Former CCE Employees (and their spouses and
eligible dependents) who are as of immediately prior to the Effective Time
eligible for such coverage pursuant to a CCE Benefit Plan.

2.6 Long-Term Disability.

CCE shall retain the obligation to provide continued long-term disability
benefits for any CCE North American Employees and Former CCE Employees who were
employed in the North American Business at the time they became eligible for
such benefits, in each case, who are receiving such benefits as of the Effective
Time. Such long-term disability benefits shall be, with respect to each such CCE
North American Employee or Former CCE Employee, substantially comparable in the
aggregate to the benefits such individual is receiving as of the Effective Time.

Article 3

CCE North American Employees

3.1 Level of Compensation and Benefits.

From the Effective Time through and including December 31, 2011, TCCC shall, or
shall cause its Subsidiaries to, provide to the non-represented CCE North
American Employees (i) salary, wages and annual cash bonus opportunities that
are substantially comparable in the aggregate to those in effect immediately
prior to the Effective Time, retaining CCE’s pay and bonus structure, salary
bands, compensation ranges and target bonus levels within such salary bands, and
executive perquisite allowances as in effect immediately prior to the Effective
Time and (ii) benefits (other than equity-based compensation, which shall be
governed solely under

 

5



--------------------------------------------------------------------------------

Section 3.2, and other employee benefits specifically provided for in this
Agreement) that are substantially comparable in the aggregate to the benefits
provided to the CCE North American Employees immediately prior to the Effective
Time under the North American Benefit Plans listed in Section 4.14(a) of the
Seller Disclosure Letter other than the CCE Stock Plans, in each case, subject
to the CCE North American Employee’s continued employment with TCCC or one of
its Affiliates; provided, however, that with respect to the CCE North American
Employees set forth on Schedule 2.2, TCCC and, if applicable, its Subsidiaries,
shall use their commercially reasonable best efforts to provide such individuals
with substantially comparable salary, bonus opportunities, benefits and
expatriate allowances in accordance with applicable Laws.

3.2 Equity-Based Compensation.

(a) CCE shall not grant any equity-based awards to any CCE North American
Employee from the date of this Agreement through October 15, 2010, other than
equity-based awards made (i) to newly hired employees, within one year following
the employee’s date of hire, that are in the ordinary course of business and in
accordance with CCE’s past practice of compensating newly hired employees,
(ii) prior to September 1, 2010, to employees to correct administrative errors
in the employees’ most recent annual equity-based awards, (iii) to a Transferred
CCE North American Employee identified to TCCC prior to such grant, or (iv) with
the consent of TCCC, which consent shall not be unreasonably delayed or
withheld. In the event that as of October 15, 2010, the parties reasonably
determine that the Effective Time shall not occur prior to December 15, 2010,
following consultation with TCCC, CCE may make grants of equity-based awards no
later than December 15, 2010, (such grants, collectively, the “CCE 2010 Grant”)
to CCE North American Employees (excluding for this purpose grants made to
Transferred CCE North American Employees who have been identified to TCCC prior
to the date of the CCE 2010 Grant) that are in accordance with CCE’s past
practice and guidelines with respect to annual grants, made most recently in
November 2009 to CCE North American Employees; provided, however, that (x) in no
event shall the CCE 2010 Grant have an aggregate value as of the grant date
(based on a reasonable Black-Scholes valuation or grant date fair value
methodology, as applicable, to be agreed between TCCC and CCE) that is greater
than the aggregate value as of the grant date of the aggregate annual equity
awards made by CCE in November 2009 to CCE North American Employees (excluding
for this purpose grants made to Transferred CCE North American Employees who
have been identified to TCCC prior to the date of the CCE 2010 Grant), and
(y) each award made pursuant to the CCE 2010 Grant shall specify that the
transactions contemplated by the Separation and Merger Agreement shall not
constitute a “Change in Control” if the Effective Time occurs prior to
December 31, 2011; and provided, further, that this sentence shall not limit
CCE’s ability to make grants of equity-based awards to CCE Other Employees who
are not Transferred CCE North American Employees, and to Transferred CCE North
American Employees who have been identified to TCCC prior to the date of the CCE
2010 Grant.

(b) At such time after the Effective Time as TCCC makes its regular annual
equity awards to its employees in 2011 and no later than June 30, 2011, TCCC
shall provide equity-based awards to CCE North American Employees who hold a
position in the Senior Management Broad Band or above (or a comparable TCCC
position) having a substantially comparable value in the aggregate, for a
comparable number of employees, as of the date of grant (based on a reasonable
Black-Scholes value for stock option grants and based on the grant date fair
value for whole share-based awards) as awarded by CCE to its employees providing
services to the North American Business in November 2009 (excluding for this
purpose grants made to Transferred CCE North American Employees), with such
grant made in a manner consistent with CCE’s target award levels, award ranges,
and performance adjustment criteria employed in such November 2009 annual equity
grant by CCE; provided, however, that (i) TCCC shall have no obligation to
replicate the form of award or the terms and conditions of awards granted under
CCE Stock Plans, including without limitation the number of shares to be subject
to such TCCC equity awards and the vesting conditions and exercise or purchase
price of such TCCC equity awards and (ii) TCCC shall not be obligated to make
such 2011 equity-based awards to CCE North American Employees if CCE shall have
made the CCE 2010 Grant.

(c) Provided that the Effective Time occurs prior to December 31, 2010, the CCE
performance share units granted in 2007 and any other CCE equity award with
performance criteria based on growth in earnings per share

 

6



--------------------------------------------------------------------------------

(“EPS”) for the period 2008-2010, and CCE performance share awards having a
performance goal relating to EPS achieved by CCE for the year 2010, in any case,
held by CCE North American Employees and former CCE North American Employees
(the “2010 EPS Awards”) shall be eligible to satisfy such EPS performance goals
with respect to the year 2010 only as provided in Schedule 3.2(c). It is
expressly understood and agreed between the parties that the time-based vesting
provisions of the 2010 EPS Awards shall not be modified in any way by this
Section 3.2.

3.3 2010 Annual Bonus.

In the event that the Effective Time occurs during 2010, annual cash incentive
compensation for the CCE North American Employees with respect to the year 2010
shall be determined in accordance with CCE’s 2010 annual bonus program (the
“2010 CCE Annual Bonus Program”). The 2010 CCE Annual Bonus Program shall be
adopted by CCE in accordance with its past practice, except that such program
shall (i) use as a performance measure the 2010 definition of “operating income”
set forth on Schedule 3.3 hereto, (ii) include provisions for adjustments of
applicable performance goals upon consummation of the transactions contemplated
by the Separation and Merger Agreement, with specific adjustments, including for
costs and expenses related to the transactions, to be mutually agreed between
TCCC and CCE, and (iii) provide that for CCE North American Employees whose
performance measure relates to corporate-wide performance, the annual bonus
shall be determined based on corporate-wide performance for the pro rata portion
of the bonus relating to the period before the Effective Time, and the
performance of the North American Business (excluding the Corporate Segment) for
the pro rata portion of the bonus relating to the period after the Effective
Time.

3.4 Severance.

(a) CCE shall be responsible for the severance costs, if any, of any CCE North
American Employee arising on and after the Effective Time. CCE shall maintain
CCE’s Executive Severance Plan for not less than 24 months following the
Effective Time, in accordance with the terms of such plan in effect as of the
date of this Agreement. CCE shall not expand the positions eligible for
participation in the CCE Executive Severance Plan without the consent of TCCC.
For those CCE North American Employees who are not eligible to participate in
CCE’s Executive Severance Plan under the terms of such plan in effect as of the
date of this Agreement, TCCC and its Subsidiaries (including but not limited to
CCE and the North American Business Subsidiaries) shall pay to any such CCE
North American Employee whose position is eligible for benefits under the CCE
Employee Severance Plan as in effect on the date of this Agreement, and whose
employment is terminated following the Effective Time through and including
December 31, 2011, severance benefits that are substantially comparable to those
that would have been provided under the CCE Employee Severance Plan as in effect
on the date of this Agreement.

(b) Splitco shall be responsible for the severance costs, if any, of all CCE
Other Employees on and after the Effective Time, whether the applicable
termination of employment occurs prior to, as of or following the Effective
Time.

3.5 Retiree Medical Benefits.

From the Effective Time through and including December 31, 2011, TCCC shall, and
shall cause its Subsidiaries (including but not limited to CCE and the North
American Business Subsidiaries) to provide retiree medical benefits to
(i) Former CCE Employees (and their eligible spouses and dependents, as
applicable) who are as of immediately prior to the Effective Time receiving
retiree medical benefits under a CCE Benefit Plan maintained for the benefit of
retired CCE North American Employees and (ii) CCE Other Employees who are
immediately prior to the Effective Time eligible for such retiree medical
benefits under such plans and who elect to receive such benefits immediately
following the Effective Time, which benefits shall be substantially comparable
to the level of coverage in effect as of the date of this Agreement; provided,
that TCCC may increase premiums, co-payments and deductibles at any time and
from time to time with respect to retiree medical

 

7



--------------------------------------------------------------------------------

benefits consistent with CCE’s past practices and the rate of inflation with
respect to the cost of providing health care. Any CCE Other Employee who is not
immediately prior to the Effective Time eligible for retiree medical benefits
under a CCE Benefit Plan shall not at any time later become eligible for
benefits under any CCE or TCCC retiree medical plan, policy, program or
arrangement.

3.6 CCE Defined Benefit Pension Plan.

CCE shall implement the changes to the CCE Employees’ Pension Plan that were
approved by the Human Resources and Compensation Committee of CCE’s Board of
Directors on September 1, 2009, in accordance with such approvals, to be
effective January 1, 2011. CCE shall consult with TCCC on all plan details and
implementation of such changes as so approved on September 1, 2009. The terms of
such amended plan shall be subject to TCCC’s input, and TCCC shall not
unreasonably delay discussions regarding such terms. Notwithstanding anything in
this Agreement to the contrary, in no event shall any amendment to the CCE
Employees’ Pension Plan contemplated by this Section 3.6 limit CCE’s or TCCC’s
right to amend or modify such plan in any way after December 31, 2011, except to
the extent that such limit applies solely as a result of applicable Laws.

3.7 Credit for Service.

To the extent that a CCE North American Employee commences participation in an
employee benefit plan, program or arrangement maintained by TCCC or any TCCC
Subsidiary (an “Applicable TCCC Plan”) following the Effective Time, TCCC shall,
or shall cause CCE or the North American Business Subsidiaries and the
Applicable TCCC Plan to:

(a) credit each CCE North American Employee’s service with CCE or any
predecessor to CCE, to the extent credited under the analogous North American
Benefit Plan as of the Effective Time, as service with TCCC for purposes of
eligibility and vesting, and for purposes of determining benefits under
applicable vacation programs and service awards; and provided, however, that
such service credit shall be subject to the applicable terms of any employment
agreement;

(b) in the case of insured arrangements, use its reasonable best efforts to
cause its third-party insurance providers to, and in the case of self-insured
arrangements, cause any and all pre-existing condition limitations, eligibility
waiting periods, active employment requirements and requirements to show
evidence of good health under such Applicable TCCC Plan, to the extent that such
conditions, exclusions and waiting periods would have been waived or satisfied
under the analogous North American Benefit Plan in which such CCE North American
Employee participated immediately prior to the Effective Time, to be waived in
the plan year in which the Effective Time occurs with respect to such CCE North
American Employee (and such individual’s spouse and eligible dependents) who
become participants in such Applicable TCCC Plan; and

(c) give credit for or otherwise take into account under such Applicable TCCC
Plan the out-of-pocket expenses and annual expense limitation amounts paid by
each CCE North American Employee under the analogous North American Benefit Plan
for the plan year in which the Effective Time occurs.

In no event shall any CCE North American Employee be entitled to credit for
service with CCE or any predecessor to CCE (x) for purposes of determining the
level of benefits provided under any Applicable TCCC Plan not specified under
clause (a) of this Section 3.7 or (y) under TCCC’s tax-qualified defined benefit
pension plan, for purposes of (1) determining years of service or
(2) recognition of compensation unless, for purposes of this clause (2), such
CCE North American Employee was as of December 31, 2009 eligible for recognition
of compensation under such plan.

3.8 Represented Employees.

Notwithstanding any other provision of this Agreement to the contrary, the terms
and conditions of the employment of CCE North American Employees covered by a
collective bargaining Contract shall continue in

 

8



--------------------------------------------------------------------------------

accordance with the terms of such collective bargaining Contract, and TCCC shall
not be required to take, or to cause any of its Subsidiaries to take, any action
that would violate or breach the terms of any collective bargaining Contract.

3.9 Workers’ Compensation.

Prior to the Effective Time, CCE and Splitco shall use commercially reasonable
efforts to fulfill the necessary requirements of each jurisdiction in which the
Other CCE Businesses operate with respect to workers’ compensation insurance,
including posting surety bonds or purchasing insurance policies and shall use
their respective reasonable best efforts to obtain a release of CCE and any
North American Business Subsidiary from any and all obligations in respect of
workers’ compensation insurance relating to the Other CCE Businesses.

3.10 No Guarantee of Employment.

Nothing in this Agreement shall be construed as prohibiting (a) TCCC and its
Affiliates (including but not limited to, CCE and the North American Business
Subsidiaries following the Effective Time) from terminating the employment of
any CCE North American Employee or (b) Splitco and its Affiliates from
terminating the employment of any CCE Other Employee, in any case, at any time
following the Effective Time and for any or no reason.

3.11 Preservation of Rights to Amend or Terminate Plans.

Except as expressly provided in this Agreement, nothing contained in this
Agreement shall (i) be construed to establish, amend or modify any benefit plan,
program or arrangement, or (ii) alter or limit the ability of TCCC, CCE, any
North American Business Subsidiary, Splitco or any of their respective
Subsidiaries or Affiliates, whether prior to, as of or following the Effective
Time, to amend, modify or terminate any benefit plan, program, agreement or
arrangement at any time assumed, established, sponsored or maintained by any of
them, in accordance with the terms of such plan, program, agreement or
arrangement and applicable Laws. Without limiting in any way the generality of
the foregoing, TCCC shall not be obligated to continue the CCE Employee Stock
Purchase Plan.

3.12 Cooperation on Employee Communications.

Without limiting the generality of any provision in this Agreement or the
Separation and Merger Agreement, each of TCCC, CCE and Splitco shall cooperate
with the other parties hereto in establishing as soon as practicable following
the date of this Agreement, protocols for communications with the CCE North
American Employees concerning the nature of the transactions contemplated hereby
and by the Separation and Merger Agreement, including without limitation
communications with respect to job applications, transfers of employment and the
effect of the Separation Transactions and the Merger on employee benefits;
provided, that, such protocols shall not limit CCE’s and Splitco’s ability to
communicate with CCE North American Headquarters Employees concerning transfers
of employment and other matters relating to becoming Transferred CCE North
American Employees.

3.13 CCE Stock Plans.

The treatment of outstanding equity previously granted under the CCE Stock Plans
shall be governed by the Separation and Merger Agreement and Section 3.2 of this
Agreement.

3.14 CCE Contributions through the Effective Time.

(a) All required contributions to North American Benefit Plans that are defined
contribution plans, with respect to employee deferrals and contributions,
matching contributions and other contributions for CCE Employees in respect of
all periods through the Effective Time, determined in accordance with the terms
and provisions of the

 

9



--------------------------------------------------------------------------------

relevant North American Benefit Plan, ERISA, and the Code, shall be paid by CCE
or the relevant Subsidiary of CCE (including without limitation Splitco and its
Subsidiaries). Any such contributions that are not made prior to the Effective
Time shall be paid to TCCC no later than 15 days following the Effective Time.

(b) On the Closing Date, TCCC shall pay to CCE (i) the amount specified in
Section 4.05 of the Tax Sharing Agreement in respect of the amount of the
aggregate 2009 contribution that CCE made to the CCE tax-qualified or registered
defined benefit pension plans that are not “multiemployer plans” within the
meaning of Section 3(37) of ERISA (the “Section 3.14 Pension Plans”) less
(ii) the amount set forth in Schedule 3.14(b). TCCC agrees that CCE shall not be
required to fund any contribution to the Section 3.14 Pension Plans after
December 31, 2009 and prior to the Effective Time or the termination of this
Agreement. Accordingly, if the Effective Time shall not have occurred prior to
the time CCE is required to make such contributions (or if CCE shall with TCCC’s
prior written consent make a contribution earlier than as required), the amount
specified in Section 4.05 of the Tax Sharing Agreement shall be adjusted, as
provided in Section 4.05 of the Tax Sharing Agreement, to account for such
contributions. Payments under this Section 3.14(b) shall be made or deemed made
in the manner set forth in Paragraph 7 of Schedule A of the Separation and
Merger Agreement.

Article 4

Nonqualified Deferred Retirement Plans

4.1 Transfer of Liabilities and Assets.

Prior to the Effective Time, CCE shall cause Splitco to assume and become
obligated for all liabilities and obligations under the CCE Executive Pension
Plan, Supplemental Pension Plan, and Supplemental MESIP with respect to the
Transferred CCE North American Employees and the Deferred Compensation Plan for
Non-Employee Directors with respect to directors and former directors of CCE
(such benefits under such plans, the “Transferred Nonqualified Plan Benefits”).
CCE shall cause the assets held by the Amended and Restated CCE Supplemental
Matched Employee Savings and Investment Plan Rabbi Trust that have been
allocated to the Transferred CCE North American Employees in accordance with
their hypothetical investment elections with respect to the Supplemental MESIP
as of immediately prior to the Effective Time to be transferred, on an
account-by-account basis, to a grantor trust established by Splitco.

4.2 Stock Funds.

CCE shall, and shall cause its Subsidiaries to, take all actions necessary such
that, effective no later than the date of this Agreement, and for the period
from the date of this Agreement until the Effective Time, no Supplemental MESIP
participant shall be permitted to (i) newly elect a hypothetical investment in
the CCE stock fund or the TCCC stock fund under the Supplemental MESIP or
(ii) modify such Supplemental MESIP participant’s investment elections as of the
date of this Agreement to increase amounts hypothetically invested in the CCE
stock fund or the TCCC stock fund.

 

10



--------------------------------------------------------------------------------

Article 5

General Conduct of the North American Business Related to Employee Matters and
Restrictions on Employment

5.1 Conduct of the North American Business Relating to Employee Matters.

Without the prior written consent of TCCC (which consent shall not be
unreasonably withheld, delayed or conditioned), CCE shall not, and shall cause
its Subsidiaries and Affiliates not to, directly or indirectly, take, authorize
or enter into any agreement or commitment to take any of the following actions
with respect to the North American Business Entities or the North American
Business:

(a) increase the rate of compensation of, or pay or agree to pay any benefit to,
any CCE North American Employee, except as may be required to comply with
applicable Laws or by any existing plan, including any CCE Benefit Plan,
agreement or arrangement, and except in the ordinary course of business
consistent with past practice, including as part of CCE’s or the North American
Business Subsidiaries’ normal periodic performance reviews and related salary
increases;

(b) enter into, adopt or amend (i) any North American Benefit Plan or any other
employee compensatory program, policy or arrangement with respect to the CCE
North American Employees (including any employment agreement (not terminable at
will) or severance or change of control agreement with a CCE North American
Employee other than an agreement between Splitco or a Splitco Subsidiary and a
Transferred CCE North American Employee for which Splitco or a Splitco
Subsidiary is fully liable) or (ii) any CCE Benefit Plan for which any North
American Business Entity could be liable following the Effective Time, except
(A) as required by Laws, (B) in the ordinary course of business consistent with
past practice, (C) with respect to an agreement between an Other CCE Businesses
Entity and a Transferred CCE North American Employee, or (D) as specifically
contemplated by this Agreement; provided, however, that in no event shall any
action be taken that would (1) amend any North American Benefit Plan or CCE
Benefit Plan to provide a CCE North American Employee with a “gross-up” for any
federal, state, local, income, excise or other Tax, (2) amend the CCE Employees’
Pension Plan in any way inconsistent with the terms approved by CCE’s Board of
Directors on September 1, 2009 or (3) expand the positions eligible for
participation in any North American Benefit Plan or any other employee
compensatory program, policy or arrangement with respect to the CCE North
American Employees.

(c) except (i) as contemplated hereby with respect to Transferred CCE North
American Employees and (ii) with respect to CCE Employees who are listed on
Schedule 2.2, change the duties of any CCE North American Employee such that the
employee would no longer be a CCE North American Employee, or change the duties
of any employee who is not currently a CCE North American Employee such that the
employee would become a CCE North American Employee;

(d) terminate the employment of any CCE North American Employee (i) whose
position is as of the date of this Agreement at Business Unit/Functional
Leadership Broad Band or above or (ii) who is within 60 days following the date
of this Agreement mutually agreed by TCCC and CCE to be a key CCE North American
Employee (collectively, the “Key CCE Employees”); provided, however, that CCE
may terminate the employment of a Key CCE Employee who (x) violates CCE’s Code
of Business Conduct or (y) has, prior to the date of this Agreement, been given
notice by CCE of an involuntary termination of employment;

(e) enter into any Contract with respect to any CCE Benefit Plan (including,
without limitation, contracts for the provision of services to such CCE Benefit
Plan) having a term of greater than one year or providing for payments by CCE
having a value, estimated as of the date of such Contract, of greater than $5
million; or

(f) implement any layoffs that would trigger the notice requirements of the WARN
Act without complying with the WARN Act.

 

11



--------------------------------------------------------------------------------

5.2 Identification of Transferred Headquarters Employees.

(a) Following the date of this Agreement until the Effective Time, CCE shall
have the discretion to select which of the CCE North American Headquarters
Employees it shall solicit to be Transferred CCE North American Employees.
Following the date of this Agreement until the Effective Time, without the prior
written consent of TCCC, none of CCE, Splitco or any of their respective
Subsidiaries shall solicit for employment with Splitco or any Splitco Subsidiary
any CCE North American Employee other than a CCE North American Headquarters
Employee.

(b) No later than August 1, 2010, CCE shall provide to TCCC a schedule setting
forth the names of each CCE North American Headquarters Employee who CCE has
determined it shall not solicit to be a Transferred CCE North American Employee.
TCCC shall be permitted to contact any such CCE North American Headquarters
Employee with respect to employment with TCCC and its Subsidiaries to be
effective as of the Effective Time.

5.3 No Solicitation; No Employment.

From the Effective Time until December 31, 2011, Splitco shall not, without the
express written consent of TCCC, and shall not permit any of its Subsidiaries
to, solicit for employment with Splitco or any Splitco Subsidiary any person
(a) who is an employee of TCCC or CCE (or their respective Subsidiaries) or
(b) who is a former employee of TCCC or CCE (or their respective Subsidiaries)
whose employment is terminated at any time after the date of this Agreement,
during the first 60 days following such termination of employment, or, in any
case, in any way interfere with the relationship between TCCC or CCE or any of
their respective Subsidiaries and any such person. From the Effective Time until
December 31, 2011, TCCC shall not, without the express written consent of
Splitco, and shall not permit any of its Subsidiaries to, solicit for employment
with TCCC or any TCCC Subsidiary any person (a) who is an employee of Splitco or
any Splitco Subsidiary or (b) who is a former employee of Splitco or any Splitco
Subsidiary whose employment is terminated at any time after the date of this
Agreement, during the first 60 days following such termination of employment,
or, in any case, in any way interfere with the relationship between Splitco or a
Splitco Subsidiary and any such person. The foregoing restrictions shall not
apply to any person whose employment with TCCC, CCE or Splitco (or their
respective Subsidiaries), as applicable, terminates involuntarily, and shall not
apply to general solicitations or advertisements not specifically directed to
employees of TCCC, CCE, Splitco or their respective Subsidiaries, as applicable,
or solicitations by search firms or other similar entities that have not been
instructed to solicit such employees.

Article 6

Collective Bargaining Agreements and Union Matters

6.1 Negotiation of Collective Bargaining Agreements.

CCE shall not, and shall cause its Subsidiaries not to, execute, adopt, amend or
terminate any collective bargaining Contract without TCCC’s consent, which
consent shall not be unreasonably withheld or delayed, unless such execution,
amendment, adoption or termination (i) relates solely to CCE Other Employees,
(ii) results in increased costs over the prior collective bargaining Contract of
$5 million or less per 12-month period, or (iii) does not involve the
implementation of a new or new participation in a defined benefit pension plan,
retiree medical plan, multiemployer pension or welfare plan or severance plan or
program. At TCCC’s request, CCE shall provide periodic updates with respect to
the negotiation, execution, adoption, amendment or termination of any collective
bargaining Contract.

 

12



--------------------------------------------------------------------------------

6.2 Continued Obligation.

CCE shall honor, and satisfy all of its obligations under, the collective
bargaining Contracts by which it is bound.

6.3 Union Communications.

On or following the date of this Agreement, CCE shall, and shall cause its
Subsidiaries to, notify each union or similar organization representing CCE
North American Employees of the transactions contemplated by this Agreement or
the Separation and Merger Agreement as required by Laws or any existing
collective bargaining Contract.

Article 7

Miscellaneous

Separation and Merger Agreement Coordination.

7.1 Incorporation.

Section 1.3 and Article X of the Separation and Merger Agreement are
incorporated herein by reference.

7.2 Transfer of Records and Information from CCE to Splitco.

Subject to applicable Laws, CCE shall transfer to Splitco any and all employment
and employee benefit records and information (including, but not limited to,
Forms W-2 or other Internal Revenue Service forms, any Forms I-9 or personnel
records) with respect to Transferred CCE North American Employees and CCE Other
Employees and other records reasonably required by Splitco to enable Splitco to
properly carry out its obligations under this Agreement. Such transfer of
records and information shall generally occur as soon as administratively
practicable following (a) the date hereof or (b) with respect to records and
information that are relevant to services provided in the Transition Services
Agreement, the date upon which the provision of those services terminates. After
the transfer of those records to Splitco, Splitco shall permit CCE and its
Affiliates to have reasonable access to such records and such information.

7.3 Transition Services.

Except as otherwise provided in the Transition Services Agreements or as
otherwise expressly provided herein, neither party shall have any responsibility
for providing services to the other party with respect to employee or benefit
plan matters after the Effective Time.

7.4 Effect of Failure to Close or Early Termination.

If the Effective Time does not occur, then all actions required to be taken
under this Agreement shall not be taken except to the extent determined by the
party required by this Agreement to take such action. This Agreement shall
automatically terminate without any action being required by any party hereto in
the event that the Separation and Merger Agreement is terminated prior to
consummation of the transactions contemplated thereby, in which event this
Agreement shall become null and void and of no further force or effect. Any
termination of this Agreement shall not be deemed to release and shall not
relieve any party hereto from any liability for fraud or any intentional and
material breach of this Agreement occurring on or prior to such termination.

 

13



--------------------------------------------------------------------------------

7.5 Counterparts.

This Agreement may be executed in separate counterparts (including by
facsimile), each of which when so executed and delivered shall be deemed an
original and all of which together shall constitute one and the same instrument.

*    *    *    *    *

(Signature page follows)

 

14



--------------------------------------------------------------------------------

The parties have caused this Agreement to be signed by their authorized
representatives as of the date first set forth in this Agreement.

 

COCA-COLA ENTERPRISES INC.     INTERNATIONAL CCE, INC. By  

/S/    JOHN F. BROCK         

    By  

/S/    JOHN F. BROCK        

  John F. Brock       John F. Brock Title   Chairman and Chief Executive Officer
    Title   Chief Executive Officer THE COCA-COLA COMPANY       By  

/S/    GARY P. FAYARD        

        Gary P. Fayard       Title   Chief Financial Officer and Executive Vice
President      

 

15